DETAILED ACTION
Claims 1-13 are pending.
The Office Action is responsive to the communication filed on 9/29/2022.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
The amendment, filed 9/29/2022, is fully responsive.  
The claim objection to claim 12 has been corrected and the objection has been removed.


Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive.  

Regarding claims 1-13, the applicant argues that the cited references do not teach or suggest the claim limitations with respect to independent claim 1 below.  Independent claim 11 is substantially similar to independent claim 1.  Dependent claims 2-10 and 12-13 depend, directly or indirectly, from independent claims 1 and 11, respectively.  The Examiner respectfully disagrees.  The cited prior art describe the claim limitations as briefly outlined below and as described in the rejection of claims 1 and 11 below.
“provision of protection information to the machine tool indicating which parts of the production data are to be protected and defining a protection method for this production data requiring protection; and” (Applicant’s arguments are directed to Gosch and Godfrey not teaching or suggesting provision of protection information; Examiner respectfully disagrees; Gosch teaches protecting the manufacturing parameter (i.e., part of production data) from the 3D printing device 10 using the distributed validation network 13 (i.e., protection method) as illustrated in figure 4 (Gosch: see paragraphs 0047, 0053, 0058 and figure 4) and Godfrey teaches the AMQM system 18 utilizing a baseline sensor profile 36 from a part designer 14 (i.e., provision of information) as illustrated in figure 1 (Godfrey: see paragraphs 0022, 0023, 0043 and figure 1); In other words, the combination of Gosch and Godfrey teach tracking and protecting data for additively manufactured products based on the provision of data to the system in Godfrey and the provisioning of data in Gosch; If Applicant intends for parts of the production data to have a particular meaning besides protecting the manufacturing parameters as described in Gosch, Examiner suggests amending the claims to state the same)
protection of those parts of the production data that are to be protected in accordance with the protection information with the protection method defined by the protection information. (Applicant’s arguments are directed to Gosch and Godfrey not teaching or suggesting a protection method defined by the protection information; Examiner respectfully disagrees; Gosch teaches protecting the manufacturing parameter (i.e., part of production data) from the 3D printing device 10 using cryptographically encoded checksums with the distributed validation network 13 (i.e., protection method) as illustrated in figure 4 (Gosch: see paragraphs 0047, 0053, 0054, 0058 and figure 4) and Godfrey teaches using encrypted communication to transmit the design data (Godfrey: see paragraphs 0053, 0054); In other words, the combination of Gosch and Godfrey teach protecting data for additively manufactured products based on the provision of hashed data to the system in Godfrey and the protecting of encrypted data in Gosch; If Applicant intends for protection method to have a particular meaning besides protecting the manufacturing parameters as described in Gosch or encrypting data as described in Godfrey, Examiner suggests amending the claims to state the same)
Accordingly, applicant’s arguments are not persuasive since the cited prior art describe the limitations in these claims.

With respect to claim 2, the applicant generically argues that the claim is clearly patentable over the combination of the cited prior art.  The Examiner respectfully disagrees.  The cited prior art describes the limitations of the claim as described above with respect to the independent claim and as further described below with respect to the rejections of the independent claim and claim 2.  Accordingly, applicant’s generic arguments are not persuasive since the cited prior art describes the limitations in claim 2.

With respect to claims 8-9, the applicant generically argues that the claims are clearly patentable over the combination of the cited prior art.  The Examiner respectfully disagrees.  The cited prior art describes the limitations of the claims as described above with respect to the independent claim and as further described below with respect to the rejections of the independent claim and claims 8-9.  Accordingly, applicant’s generic arguments are not persuasive since the cited prior art describes the limitations in claims 8-9.

For at least these reasons, the rejection of the claims is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0178451 (Gosch) in view of U.S. Patent Application Publication No. 2018/0356796 (Godfrey).


Claim 1:
The cited prior art describes a method for the manufacture of a product with a machine tool, comprising: (Gosch: “The invention relates to a method for validating additively manufactured components, and to a distributed validation and certification system for validating and certifying additively manufactured components during manufacturing, in particular for use during the production of quality-assured components in the aerospace industry.” Paragraph 0001)
manufacture of the product with the machine tool giving consideration to control information that controls the manufacture of the product; (Gosch: “The actual generative manufacturing process for the component B that is to be additively manufactured is carried out in step M4 by means of the 3D printing device 10 and in accordance with the transmitted printing specification data.” Paragraph 0053; “FIG. 1 is a schematic view of a system 10 for the generative manufacturing of components, referred to in the following as a 3D printing device 10. The 3D printing device 10 can for example be a facility for selective laser sintering, a facility for selective laser melting or a stereolithography facility.” Paragraph 0040; “The laser beam L scans the powder surface in accordance with a digital manufacturing model which is provided by a CAD system and is optionally processed.” Paragraph 0042; “In this way, a three-dimensional sintered or “printed” object B made of agglomerated powder is produced in an iterative generative construction process. In this case, the surrounding powder supports the part of the object B constructed so far, meaning that no external support structure is necessary. The continuous downward movement of the work platform 3a results in layered model generation of the object B. The object B can for example be a component B, for example a component B for use in the aerospace industry.” Paragraph 0043; “A print job entity 11, such as an airline, an aircraft manufacturer or another organisation, creates, itself or upon request by a client, printing specification data for a component B that is to be additively manufactured. In addition to the geometrical information regarding the three-dimensional data model of the component B that is to be additively manufactured (such as an STL file), these printing specification data can for example contain information regarding the printing material to be used, the temperature to be used during the additive manufacturing, the ambient pressure to be applied during the additive manufacturing, the quantity of printing material to be used and/or the type of generative manufacturing process to be implemented.” Paragraph 0044)
generation of production data by the machine tool during the manufacture of the product, wherein the production data describe the manufacture of the product; (Gosch: “While the generative manufacturing process is being carried out, following specified manufacturing stages in each case, in a step M5, a plurality of manufacturing parameters prevailing in the preceding manufacturing stage are iteratively transmitted to the distributed validation network 13.” Paragraph 0053; “For this purpose, while the generative manufacturing process is being carried out, a tracking step is provided in each case following specified manufacturing stages, in which tracking step the 3D printing device 10 is to transmit to the distributed validation network 13 a plurality of manufacturing parameters that are prevailing in the preceding manufacturing stage. The manufacturing stages can, for example, each comprise a specified number of print layers of the generative manufacturing process.” Paragraph 0047)

Gosch does not explicitly describe provision to the machine tool as described below.  However, Godfrey teaches the provision to the machine tool as described below.  
provision of protection information to the machine tool indicating which parts of the production data are to be protected and defining a protection method for this production data requiring protection; and (Gosch: “While the generative manufacturing process is being carried out, following specified manufacturing stages in each case, in a step M5, a plurality of manufacturing parameters prevailing in the preceding manufacturing stage are iteratively transmitted to the distributed validation network 13. This is followed by a step M6 of matching the transmitted manufacturing parameters to the printing specification data stored in the print history log. As feedback, when matching is successful, the distributed validation network 13 releases the subsequent manufacturing step to be implemented in the 3D printing device 10. Steps M5 and M6 are repeated until, in the case of incorrect printing, the generative manufacturing process has to be terminated as not validatable, or until the last of the preceding manufacturing stages has been successfully performed and validated.” Paragraph 0053; “In this case, the printing specification data may be the geometric model data of the component that is to be manufactured, and information relating to the desired properties of the component and the parameters to be used during manufacturing. After the printing specification data have been validated by the distributed validation network 13, said data are forwarded, in E2, to the 3D printing device 10 at a producer, i.e. the printing contractor.” Paragraph 0057; Godfrey: “In various embodiments, the AMQM system includes an AM machine, such as a three dimensional (3D) printer, utilized to produce AM components in accordance with AM design data, such as one or more CAD files. A first sensor is coupled to the AM machine and, during fabrication of AM components by the AM machine, captures sensor readings pertaining to the AM fabrication process. In embodiments, the sensor readings may include or consist of layer-specific parameters captured during the AM production process; e.g., by way of non-limiting example, time-phased fusion temperatures may be recorded for each layer or for a subset of layers contained in a given AM component. A processor is coupled to the first sensor and is configured to access a computer-readable storage medium, which stores a computer-executable code. When executed by the processor, the computer-executable code causes the AMQM system to: (i) compile part-specific sensor profiles from sensor readings captured by the first sensor during fabrication of the AM components, and (ii) generate user notifications indicating whether remedial action should be performed for any of the AM components based, at least in part, on conformance of the part-specific sensor profiles with a baseline sensor profile corresponding to (previously generated for) the AM design data.” Paragraph 0022; “AMQM methods are further provided. Embodiments of the method may be performed by an AMQM system, which includes an AM machine configured to fabricate AM components in accordance with AM design data, a first sensor configured to capture sensor readings during fabrication of the AM components, and a processor coupled to the sensor. In certain implementations, the method may include the step or process of compiling, utilizing the processor, part-specific sensor profiles from the sensor readings captured by the first sensor during fabrication of the AM components by the AM machine. Notifications are then generated, at the AMQM system, to identify any AM components fabricated utilizing the AM machine and desirably subject to remedial action, as determined based, at least in part, on conformance between the part-specific sensor profiles and a baseline sensor profile correspond to the AM design data.” Paragraph 0023)
protection of those parts of the production data that are to be protected in accordance with the protection information with the protection method defined by the protection information. (Gosch: “The distributed validation network 13 can create a print history log (“ledger”) in which both the printing specification data and some or all of the printing parameters that are sent back in each case for the purpose of validation are stored in a concatenated manner in blocks.” Paragraph 0058; “The manufacturing stages can each comprise a number of layers of the generative manufacturing process, i.e. the manufacturing process is paused for a validation following a specific number of printed layers in each case. For purposes of documentation and monitoring, the print job entity 11 can also add the manufacturing parameters transmitted in each case following the manufacturing stages, together with a cryptographically encoded checksum, to the print history log if the transmitted manufacturing parameters have been successfully matched to the printing specification data stored in the print history log.” Paragraph 0054; “In the process, the printing parameters that are sent are in each case matched, for conformity, to the original printing specification data. The distributed validation network 13 can create a print history log (“ledger”) in which both the printing specification data and some or all of the printing parameters that are sent back in each case for the purpose of validation are stored in a concatenated manner in blocks. Cryptographic checksums can be used for this purpose, for example hash values that are formed in accordance with a hash function by a combination of data to be newly entered and the hash value of the preceding block as the hash argument.” Paragraph 0058; Godfrey: “Following FUNCTION 64 (FIG. 2), part designer 14 may place a purchase order with vendor 12 and provides the corresponding AM design data to vendor 12 (FUNCTIONS 66, 68, FIG. 2). Afterwards or concurrently, part designer 14 may also provide information to remote quality monitor 16 for usage in subsequently authorizing vendor 12 as a trusted entity (FUNCTIONS 70, 72, FIG. 2). Data utilized in public-key encryption or private-key encryption techniques (e.g., as employed utilizing Advanced Encryption Standard (AES) standards) may be provided, with the appropriate key or keys provided to both vendor 12 and remote quality monitor 16.” Paragraph 0053; “At a suitable juncture, vendor 12/AMQM system 18 then forwards the part-specific senor profiles to remote quality monitor 16 (FUNCTION 80, FIG. 2). Again, this may occur as an encrypted transmission occurring over communications network 30 (FIG. 1). Vendor 12/AMQM system 18 may also append any such transmission to include unique information confirming the identity of vendor 12 for authentication purposes. One or more the part-specific senor profiles may be transmitted to remote quality monitor 16 after the production of each AM component, after a predetermined number of AM components has been produced, or after the entire production run of the AM components has been fabricated.” Paragraph 0054)
One of ordinary skill in the art would have recognized that applying the known technique of Gosch, namely, validating additively manufactured components, with the known techniques of Godfrey, namely, quality management system for additive manufacturing supply chain, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Gosch to track data for additively manufactured components with the teachings of Godfrey to track and compare data for additively manufactured products would have been recognized by those of ordinary skill in the art as resulting in an improved production tracking system (i.e., tracking data for additively manufactured products of Gosch based on the teachings of particular components tracking data for additively manufactured products in Godfrey).

Claim 3:
Gosch does not explicitly describe provision to the machine tool as described below.  However, Godfrey teaches the provision to the machine tool as described below.  
The cited prior art describes the method as claimed in claim 1, wherein the protection method determines whether the production data to be protected are to be provided in a restricted manner, are not to be provided, and/or are to be provided in cryptographically encrypted form. (Godfrey: “Following FUNCTION 64 (FIG. 2), part designer 14 may place a purchase order with vendor 12 and provides the corresponding AM design data to vendor 12 (FUNCTIONS 66, 68, FIG. 2). Afterwards or concurrently, part designer 14 may also provide information to remote quality monitor 16 for usage in subsequently authorizing vendor 12 as a trusted entity (FUNCTIONS 70, 72, FIG. 2). Data utilized in public-key encryption or private-key encryption techniques (e.g., as employed utilizing Advanced Encryption Standard (AES) standards) may be provided, with the appropriate key or keys provided to both vendor 12 and remote quality monitor 16.” Paragraph 0053; “At a suitable juncture, vendor 12/AMQM system 18 then forwards the part-specific senor profiles to remote quality monitor 16 (FUNCTION 80, FIG. 2). Again, this may occur as an encrypted transmission occurring over communications network 30 (FIG. 1). Vendor 12/AMQM system 18 may also append any such transmission to include unique information confirming the identity of vendor 12 for authentication purposes. One or more the part-specific senor profiles may be transmitted to remote quality monitor 16 after the production of each AM component, after a predetermined number of AM components has been produced, or after the entire production run of the AM components has been fabricated.” Paragraph 0054)
Gosch and Godfrey are combinable for the same rationale as set forth above with respect to claim 1.

Claim 4:
The cited prior art describes the method as claimed in claim 1, wherein: provision of the protected production data to at least one of a user, an external device, a memory device, a block chain, a cloud service, an Internet-of-things platform and a network. (Gosch: “A block-chain protocol can be implemented for this purpose in a distributed information network, the entries of which protocol are concatenated and thus made accessible for checking by the entry-makers.” Paragraph 0013; “The distributed validation network 13 can create a print history log (“ledger”) in which both the printing specification data and some or all of the printing parameters that are sent back in each case for the purpose of validation are stored in a concatenated manner in blocks. Cryptographic checksums can be used for this purpose, for example hash values that are formed in accordance with a hash function by a combination of data to be newly entered and the hash value of the preceding block as the hash argument.” Paragraph 0058; “Subsequently, in a certification process E6, a certificate can optionally be requested from a certification point 12, and this can be stored, in a documentation process E7, as a block in the print history log in a similar manner to the rest of the information.” Paragraph 0059)

Claim 5:
The cited prior art describes the method as claimed in claim 1, wherein at least one of
the protection information is stored in a memory unit of the machine tool; (Gosch: “FIG. 5 is a schematic view of a non-volatile computer-readable memory medium 20, on which computer-executable instructions are stored which, when executed on a data-processing system, prompt the data-processing system to carry out the steps of the validation method M explained in connection with FIG. 3.” Paragraph 0060; “While the generative manufacturing process is being carried out, following specified manufacturing stages in each case, in a step M5, a plurality of manufacturing parameters prevailing in the preceding manufacturing stage are iteratively transmitted to the distributed validation network 13.” Paragraph 0053; “For this purpose, while the generative manufacturing process is being carried out, a tracking step is provided in each case following specified manufacturing stages, in which tracking step the 3D printing device 10 is to transmit to the distributed validation network 13 a plurality of manufacturing parameters that are prevailing in the preceding manufacturing stage. The manufacturing stages can, for example, each comprise a specified number of print layers of the generative manufacturing process.” Paragraph 0047)

Gosch does not explicitly describe protection information contained in the control information as described below.  However, Godfrey teaches the protection information contained in the control information as described below.  
the protection information is contained at least partially in the control information and is provided to the machine tool together with the control information; and (Godfrey: “Following FUNCTION 64 (FIG. 2), part designer 14 may place a purchase order with vendor 12 and provides the corresponding AM design data to vendor 12 (FUNCTIONS 66, 68, FIG. 2). Afterwards or concurrently, part designer 14 may also provide information to remote quality monitor 16 for usage in subsequently authorizing vendor 12 as a trusted entity (FUNCTIONS 70, 72, FIG. 2). Data utilized in public-key encryption or private-key encryption techniques (e.g., as employed utilizing Advanced Encryption Standard (AES) standards) may be provided, with the appropriate key or keys provided to both vendor 12 and remote quality monitor 16.” Paragraph 0053; “At a suitable juncture, vendor 12/AMQM system 18 then forwards the part-specific senor profiles to remote quality monitor 16 (FUNCTION 80, FIG. 2). Again, this may occur as an encrypted transmission occurring over communications network 30 (FIG. 1). Vendor 12/AMQM system 18 may also append any such transmission to include unique information confirming the identity of vendor 12 for authentication purposes. One or more the part-specific senor profiles may be transmitted to remote quality monitor 16 after the production of each AM component, after a predetermined number of AM components has been produced, or after the entire production run of the AM components has been fabricated.” Paragraph 0054)
the control information contains a reference for at least one part of the protection information and the at least one part of the protection information is provided to the machine tool via this reference. (Godfrey: “Following FUNCTION 64 (FIG. 2), part designer 14 may place a purchase order with vendor 12 and provides the corresponding AM design data to vendor 12 (FUNCTIONS 66, 68, FIG. 2). Afterwards or concurrently, part designer 14 may also provide information to remote quality monitor 16 for usage in subsequently authorizing vendor 12 as a trusted entity (FUNCTIONS 70, 72, FIG. 2). Data utilized in public-key encryption or private-key encryption techniques (e.g., as employed utilizing Advanced Encryption Standard (AES) standards) may be provided, with the appropriate key or keys provided to both vendor 12 and remote quality monitor 16.” Paragraph 0053; “At a suitable juncture, vendor 12/AMQM system 18 then forwards the part-specific senor profiles to remote quality monitor 16 (FUNCTION 80, FIG. 2). Again, this may occur as an encrypted transmission occurring over communications network 30 (FIG. 1). Vendor 12/AMQM system 18 may also append any such transmission to include unique information confirming the identity of vendor 12 for authentication purposes. One or more the part-specific senor profiles may be transmitted to remote quality monitor 16 after the production of each AM component, after a predetermined number of AM components has been produced, or after the entire production run of the AM components has been fabricated.” Paragraph 0054)
Gosch and Godfrey are combinable for the same rationale as set forth above with respect to claim 1.

Claim 6:
Gosch does not explicitly describe protection information as described below.  However, Godfrey teaches the protection information as described below.  
The cited prior art describes the method as claimed in claim 1, wherein the protection information is modified dynamically. (Gosch: “While the generative manufacturing process is being carried out, following specified manufacturing stages in each case, in a step M5, a plurality of manufacturing parameters prevailing in the preceding manufacturing stage are iteratively transmitted to the distributed validation network 13. This is followed by a step M6 of matching the transmitted manufacturing parameters to the printing specification data stored in the print history log. As feedback, when matching is successful, the distributed validation network 13 releases the subsequent manufacturing step to be implemented in the 3D printing device 10. Steps M5 and M6 are repeated until, in the case of incorrect printing, the generative manufacturing process has to be terminated as not validatable, or until the last of the preceding manufacturing stages has been successfully performed and validated.” Paragraph 0053; “In this case, the printing specification data may be the geometric model data of the component that is to be manufactured, and information relating to the desired properties of the component and the parameters to be used during manufacturing. After the printing specification data have been validated by the distributed validation network 13, said data are forwarded, in E2, to the 3D printing device 10 at a producer, i.e. the printing contractor.” Paragraph 0057; Godfrey: “In various embodiments, the AMQM system includes an AM machine, such as a three dimensional (3D) printer, utilized to produce AM components in accordance with AM design data, such as one or more CAD files. A first sensor is coupled to the AM machine and, during fabrication of AM components by the AM machine, captures sensor readings pertaining to the AM fabrication process. In embodiments, the sensor readings may include or consist of layer-specific parameters captured during the AM production process; e.g., by way of non-limiting example, time-phased fusion temperatures may be recorded for each layer or for a subset of layers contained in a given AM component. A processor is coupled to the first sensor and is configured to access a computer-readable storage medium, which stores a computer-executable code. When executed by the processor, the computer-executable code causes the AMQM system to: (i) compile part-specific sensor profiles from sensor readings captured by the first sensor during fabrication of the AM components, and (ii) generate user notifications indicating whether remedial action should be performed for any of the AM components based, at least in part, on conformance of the part-specific sensor profiles with a baseline sensor profile corresponding to (previously generated for) the AM design data.” Paragraph 0022; “AMQM methods are further provided. Embodiments of the method may be performed by an AMQM system, which includes an AM machine configured to fabricate AM components in accordance with AM design data, a first sensor configured to capture sensor readings during fabrication of the AM components, and a processor coupled to the sensor. In certain implementations, the method may include the step or process of compiling, utilizing the processor, part-specific sensor profiles from the sensor readings captured by the first sensor during fabrication of the AM components by the AM machine. Notifications are then generated, at the AMQM system, to identify any AM components fabricated utilizing the AM machine and desirably subject to remedial action, as determined based, at least in part, on conformance between the part-specific sensor profiles and a baseline sensor profile correspond to the AM design data.” Paragraph 0023)
Gosch and Godfrey are combinable for the same rationale as set forth above with respect to claim 1.

Claim 7:
Gosch does not explicitly describe public key as described below.  However, Godfrey teaches the public key as described below.  
The cited prior art describes the method as claimed in claim 1, wherein the control information is encrypted with a public cryptographic key that is used by the machine tool to encrypt production data. (Godfrey: “Data utilized in public-key encryption or private-key encryption techniques (e.g., as employed utilizing Advanced Encryption Standard (AES) standards) may be provided, with the appropriate key or keys provided to both vendor 12 and remote quality monitor 16.” Paragraph 0053; “Following FUNCTION 64 (FIG. 2), part designer 14 may place a purchase order with vendor 12 and provides the corresponding AM design data to vendor 12 (FUNCTIONS 66, 68, FIG. 2). Afterwards or concurrently, part designer 14 may also provide information to remote quality monitor 16 for usage in subsequently authorizing vendor 12 as a trusted entity (FUNCTIONS 70, 72, FIG. 2). Data utilized in public-key encryption or private-key encryption techniques (e.g., as employed utilizing Advanced Encryption Standard (AES) standards) may be provided, with the appropriate key or keys provided to both vendor 12 and remote quality monitor 16.” Paragraph 0053; “At a suitable juncture, vendor 12/AMQM system 18 then forwards the part-specific senor profiles to remote quality monitor 16 (FUNCTION 80, FIG. 2). Again, this may occur as an encrypted transmission occurring over communications network 30 (FIG. 1). Vendor 12/AMQM system 18 may also append any such transmission to include unique information confirming the identity of vendor 12 for authentication purposes. One or more the part-specific senor profiles may be transmitted to remote quality monitor 16 after the production of each AM component, after a predetermined number of AM components has been produced, or after the entire production run of the AM components has been fabricated.” Paragraph 0054)
Gosch and Godfrey are combinable for the same rationale as set forth above with respect to claim 1.

Claim 10:
The cited prior art describes a computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method which causes the method as claimed in claim 1 to be carried out on a program-controlled device. (Gosch: “FIG. 5 is a schematic view of a non-volatile computer-readable memory medium 20, on which computer-executable instructions are stored which, when executed on a data-processing system, prompt the data-processing system to carry out the steps of the validation method M explained in connection with FIG. 3. The memory medium 20 may for example comprise an SD card, a USB flash drive, a floppy disk, a CD, a DVD or a similar suitable medium. In the same way, the memory medium 20 can also comprise computer-executable instructions for a plurality of different data-processing devices of a distributed system, in which each of the plurality of data-processing devices can in each case execute part of the computer-executable instructions in order to thus implement the validation method M.” paragraph 0060)

Claim 11:
The cited prior art describes a machine tool for the manufacture of a product, comprising: (Gosch: “The invention relates to a method for validating additively manufactured components, and to a distributed validation and certification system for validating and certifying additively manufactured components during manufacturing, in particular for use during the production of quality-assured components in the aerospace industry.” Paragraph 0001)
a manufacturing unit for manufacturing the product to control information that controls the manufacture of the product; (Gosch: “The actual generative manufacturing process for the component B that is to be additively manufactured is carried out in step M4 by means of the 3D printing device 10 and in accordance with the transmitted printing specification data.” Paragraph 0053; “FIG. 1 is a schematic view of a system 10 for the generative manufacturing of components, referred to in the following as a 3D printing device 10. The 3D printing device 10 can for example be a facility for selective laser sintering, a facility for selective laser melting or a stereolithography facility.” Paragraph 0040; “The laser beam L scans the powder surface in accordance with a digital manufacturing model which is provided by a CAD system and is optionally processed.” Paragraph 0042; “In this way, a three-dimensional sintered or “printed” object B made of agglomerated powder is produced in an iterative generative construction process. In this case, the surrounding powder supports the part of the object B constructed so far, meaning that no external support structure is necessary. The continuous downward movement of the work platform 3a results in layered model generation of the object B. The object B can for example be a component B, for example a component B for use in the aerospace industry.” Paragraph 0043; “A print job entity 11, such as an airline, an aircraft manufacturer or another organisation, creates, itself or upon request by a client, printing specification data for a component B that is to be additively manufactured. In addition to the geometrical information regarding the three-dimensional data model of the component B that is to be additively manufactured (such as an STL file), these printing specification data can for example contain information regarding the printing material to be used, the temperature to be used during the additive manufacturing, the ambient pressure to be applied during the additive manufacturing, the quantity of printing material to be used and/or the type of generative manufacturing process to be implemented.” Paragraph 0044)
a generation unit for the generation of production data during the manufacture of the product, wherein the production data describes the manufacture of the product; (Gosch: “While the generative manufacturing process is being carried out, following specified manufacturing stages in each case, in a step M5, a plurality of manufacturing parameters prevailing in the preceding manufacturing stage are iteratively transmitted to the distributed validation network 13.” Paragraph 0053; “For this purpose, while the generative manufacturing process is being carried out, a tracking step is provided in each case following specified manufacturing stages, in which tracking step the 3D printing device 10 is to transmit to the distributed validation network 13 a plurality of manufacturing parameters that are prevailing in the preceding manufacturing stage. The manufacturing stages can, for example, each comprise a specified number of print layers of the generative manufacturing process.” Paragraph 0047)

Gosch does not explicitly describe provision to the machine tool as described below.  However, Godfrey teaches the provision to the machine tool as described below.  
a provision unit for the provision of protection information indicating which parts of the production data are to be protected and defining a protection method for these production data requiring protection; and (Gosch: “While the generative manufacturing process is being carried out, following specified manufacturing stages in each case, in a step M5, a plurality of manufacturing parameters prevailing in the preceding manufacturing stage are iteratively transmitted to the distributed validation network 13. This is followed by a step M6 of matching the transmitted manufacturing parameters to the printing specification data stored in the print history log. As feedback, when matching is successful, the distributed validation network 13 releases the subsequent manufacturing step to be implemented in the 3D printing device 10. Steps M5 and M6 are repeated until, in the case of incorrect printing, the generative manufacturing process has to be terminated as not validatable, or until the last of the preceding manufacturing stages has been successfully performed and validated.” Paragraph 0053; “In this case, the printing specification data may be the geometric model data of the component that is to be manufactured, and information relating to the desired properties of the component and the parameters to be used during manufacturing. After the printing specification data have been validated by the distributed validation network 13, said data are forwarded, in E2, to the 3D printing device 10 at a producer, i.e. the printing contractor.” Paragraph 0057; Godfrey: “In various embodiments, the AMQM system includes an AM machine, such as a three dimensional (3D) printer, utilized to produce AM components in accordance with AM design data, such as one or more CAD files. A first sensor is coupled to the AM machine and, during fabrication of AM components by the AM machine, captures sensor readings pertaining to the AM fabrication process. In embodiments, the sensor readings may include or consist of layer-specific parameters captured during the AM production process; e.g., by way of non-limiting example, time-phased fusion temperatures may be recorded for each layer or for a subset of layers contained in a given AM component. A processor is coupled to the first sensor and is configured to access a computer-readable storage medium, which stores a computer-executable code. When executed by the processor, the computer-executable code causes the AMQM system to: (i) compile part-specific sensor profiles from sensor readings captured by the first sensor during fabrication of the AM components, and (ii) generate user notifications indicating whether remedial action should be performed for any of the AM components based, at least in part, on conformance of the part-specific sensor profiles with a baseline sensor profile corresponding to (previously generated for) the AM design data.” Paragraph 0022; “AMQM methods are further provided. Embodiments of the method may be performed by an AMQM system, which includes an AM machine configured to fabricate AM components in accordance with AM design data, a first sensor configured to capture sensor readings during fabrication of the AM components, and a processor coupled to the sensor. In certain implementations, the method may include the step or process of compiling, utilizing the processor, part-specific sensor profiles from the sensor readings captured by the first sensor during fabrication of the AM components by the AM machine. Notifications are then generated, at the AMQM system, to identify any AM components fabricated utilizing the AM machine and desirably subject to remedial action, as determined based, at least in part, on conformance between the part-specific sensor profiles and a baseline sensor profile correspond to the AM design data.” Paragraph 0023)
a protection unit for the protection of those parts of the production data that are to be protected in accordance with the protection information with the protection method defined by the protection information. (Gosch: “The distributed validation network 13 can create a print history log (“ledger”) in which both the printing specification data and some or all of the printing parameters that are sent back in each case for the purpose of validation are stored in a concatenated manner in blocks.” Paragraph 0058; “The manufacturing stages can each comprise a number of layers of the generative manufacturing process, i.e. the manufacturing process is paused for a validation following a specific number of printed layers in each case. For purposes of documentation and monitoring, the print job entity 11 can also add the manufacturing parameters transmitted in each case following the manufacturing stages, together with a cryptographically encoded checksum, to the print history log if the transmitted manufacturing parameters have been successfully matched to the printing specification data stored in the print history log.” Paragraph 0054; “In the process, the printing parameters that are sent are in each case matched, for conformity, to the original printing specification data. The distributed validation network 13 can create a print history log (“ledger”) in which both the printing specification data and some or all of the printing parameters that are sent back in each case for the purpose of validation are stored in a concatenated manner in blocks. Cryptographic checksums can be used for this purpose, for example hash values that are formed in accordance with a hash function by a combination of data to be newly entered and the hash value of the preceding block as the hash argument.” Paragraph 0058; Godfrey: “Following FUNCTION 64 (FIG. 2), part designer 14 may place a purchase order with vendor 12 and provides the corresponding AM design data to vendor 12 (FUNCTIONS 66, 68, FIG. 2). Afterwards or concurrently, part designer 14 may also provide information to remote quality monitor 16 for usage in subsequently authorizing vendor 12 as a trusted entity (FUNCTIONS 70, 72, FIG. 2). Data utilized in public-key encryption or private-key encryption techniques (e.g., as employed utilizing Advanced Encryption Standard (AES) standards) may be provided, with the appropriate key or keys provided to both vendor 12 and remote quality monitor 16.” Paragraph 0053; “At a suitable juncture, vendor 12/AMQM system 18 then forwards the part-specific senor profiles to remote quality monitor 16 (FUNCTION 80, FIG. 2). Again, this may occur as an encrypted transmission occurring over communications network 30 (FIG. 1). Vendor 12/AMQM system 18 may also append any such transmission to include unique information confirming the identity of vendor 12 for authentication purposes. One or more the part-specific senor profiles may be transmitted to remote quality monitor 16 after the production of each AM component, after a predetermined number of AM components has been produced, or after the entire production run of the AM components has been fabricated.” Paragraph 0054)
Gosch and Godfrey are combinable for the same rationale as set forth above with respect to claim 1.

Claim 12:
Gosch does not explicitly describe provision to the machine tool as described below.  However, Godfrey teaches the provision to the machine tool as described below.  
The cited prior art describes the machine tool for carrying out the method as claimed in claim 1. (Gosch: “A 3D printing device 10 receives the validated printing specification data from the print job entity 11 or fetches said data itself from the validated print history log, and starts the generative manufacturing process for the component B that is to be additively manufactured, in accordance with the corresponding printing specification data.” Paragraph 0046; “The actual generative manufacturing process for the component B that is to be additively manufactured is carried out in step M4 by means of the 3D printing device 10 and in accordance with the transmitted printing specification data.” Paragraph 0053; “FIG. 1 is a schematic view of a system 10 for the generative manufacturing of components, referred to in the following as a 3D printing device 10. The 3D printing device 10 can for example be a facility for selective laser sintering, a facility for selective laser melting or a stereolithography facility.” Paragraph 0040; “The laser beam L scans the powder surface in accordance with a digital manufacturing model which is provided by a CAD system and is optionally processed.” Paragraph 0042; “In this way, a three-dimensional sintered or “printed” object B made of agglomerated powder is produced in an iterative generative construction process. In this case, the surrounding powder supports the part of the object B constructed so far, meaning that no external support structure is necessary. The continuous downward movement of the work platform 3a results in layered model generation of the object B. The object B can for example be a component B, for example a component B for use in the aerospace industry.” Paragraph 0043; “A print job entity 11, such as an airline, an aircraft manufacturer or another organisation, creates, itself or upon request by a client, printing specification data for a component B that is to be additively manufactured. In addition to the geometrical information regarding the three-dimensional data model of the component B that is to be additively manufactured (such as an STL file), these printing specification data can for example contain information regarding the printing material to be used, the temperature to be used during the additive manufacturing, the ambient pressure to be applied during the additive manufacturing, the quantity of printing material to be used and/or the type of generative manufacturing process to be implemented.” Paragraph 0044; Godfrey: “In various embodiments, the AMQM system includes an AM machine, such as a three dimensional (3D) printer, utilized to produce AM components in accordance with AM design data, such as one or more CAD files. A first sensor is coupled to the AM machine and, during fabrication of AM components by the AM machine, captures sensor readings pertaining to the AM fabrication process. In embodiments, the sensor readings may include or consist of layer-specific parameters captured during the AM production process; e.g., by way of non-limiting example, time-phased fusion temperatures may be recorded for each layer or for a subset of layers contained in a given AM component. A processor is coupled to the first sensor and is configured to access a computer-readable storage medium, which stores a computer-executable code. When executed by the processor, the computer-executable code causes the AMQM system to: (i) compile part-specific sensor profiles from sensor readings captured by the first sensor during fabrication of the AM components, and (ii) generate user notifications indicating whether remedial action should be performed for any of the AM components based, at least in part, on conformance of the part-specific sensor profiles with a baseline sensor profile corresponding to (previously generated for) the AM design data.” Paragraph 0022; “AMQM methods are further provided. Embodiments of the method may be performed by an AMQM system, which includes an AM machine configured to fabricate AM components in accordance with AM design data, a first sensor configured to capture sensor readings during fabrication of the AM components, and a processor coupled to the sensor. In certain implementations, the method may include the step or process of compiling, utilizing the processor, part-specific sensor profiles from the sensor readings captured by the first sensor during fabrication of the AM components by the AM machine. Notifications are then generated, at the AMQM system, to identify any AM components fabricated utilizing the AM machine and desirably subject to remedial action, as determined based, at least in part, on conformance between the part-specific sensor profiles and a baseline sensor profile correspond to the AM design data.” Paragraph 0023)
Gosch and Godfrey are combinable for the same rationale as set forth above with respect to claim 1.

Claim 13:
The cited prior art describes the machine tool as claimed in claim 11 that is a 3D printer. (Gosch: “FIG. 1 is a schematic view of a system 10 for the generative manufacturing of components, referred to in the following as a 3D printing device 10. The 3D printing device 10 can for example be a facility for selective laser sintering, a facility for selective laser melting or a stereolithography facility.” Paragraph 0040; “The laser beam L scans the powder surface in accordance with a digital manufacturing model which is provided by a CAD system and is optionally processed.” Paragraph 0042; “In this way, a three-dimensional sintered or “printed” object B made of agglomerated powder is produced in an iterative generative construction process. In this case, the surrounding powder supports the part of the object B constructed so far, meaning that no external support structure is necessary. The continuous downward movement of the work platform 3a results in layered model generation of the object B. The object B can for example be a component B, for example a component B for use in the aerospace industry.” Paragraph 0043)



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0178451 (Gosch) in view of U.S. Patent Application Publication No. 2018/0356796 (Godfrey) and further in view of U.S. Patent Application Publication No. 2004/0151308 (Kacker).


Claim 2:
Gosch and Godfrey do not explicitly describe different protection methods as described below.  However, Kacker teaches the different protection methods as described below.  
The cited prior art describes the method as claimed in claim 1, 
wherein the protection information defines different protection methods for different production data categories, (Kacker: “Data to be encrypted may be packaged in data structures of different types. For example, one data structure type may be "movie" and another may be "song." The way in which the attributes for particular data to be encrypted are used to form the public keys (e.g., which particular attributes are to be used and their order in any concatenation process that is to be used) may be specified using data type encryption policy information. If the attributes are maintained in an XML record, the data type encryption policy information may be used to specify which of the XML record entries are used to form the public key and how these entries are to be used (e.g., the order in which certain entries should be concatenated, etc.). If desired, the data type encryption policy information itself may be stored using an XML format. Moreover, the public keys may be created using XML (e.g., the public keys may be in XML format).” Paragraph 0012; “The policy information that results when using the XML data type encryption policy information to specify how to use the XML data structure attributes of FIG. 7a is shown in FIG. 7c. The policy information that is used for the public key may, if desired, be provided using XML (e.g., the public key may be an XML-format public key).” Paragraph 0059; Gosch: “While the generative manufacturing process is being carried out, following specified manufacturing stages in each case, in a step M5, a plurality of manufacturing parameters prevailing in the preceding manufacturing stage are iteratively transmitted to the distributed validation network 13. This is followed by a step M6 of matching the transmitted manufacturing parameters to the printing specification data stored in the print history log. As feedback, when matching is successful, the distributed validation network 13 releases the subsequent manufacturing step to be implemented in the 3D printing device 10. Steps M5 and M6 are repeated until, in the case of incorrect printing, the generative manufacturing process has to be terminated as not validatable, or until the last of the preceding manufacturing stages has been successfully performed and validated.” Paragraph 0053; “In this case, the printing specification data may be the geometric model data of the component that is to be manufactured, and information relating to the desired properties of the component and the parameters to be used during manufacturing. After the printing specification data have been validated by the distributed validation network 13, said data are forwarded, in E2, to the 3D printing device 10 at a producer, i.e. the printing contractor.” Paragraph 0057; Godfrey: “In various embodiments, the AMQM system includes an AM machine, such as a three dimensional (3D) printer, utilized to produce AM components in accordance with AM design data, such as one or more CAD files. A first sensor is coupled to the AM machine and, during fabrication of AM components by the AM machine, captures sensor readings pertaining to the AM fabrication process. In embodiments, the sensor readings may include or consist of layer-specific parameters captured during the AM production process; e.g., by way of non-limiting example, time-phased fusion temperatures may be recorded for each layer or for a subset of layers contained in a given AM component. A processor is coupled to the first sensor and is configured to access a computer-readable storage medium, which stores a computer-executable code. When executed by the processor, the computer-executable code causes the AMQM system to: (i) compile part-specific sensor profiles from sensor readings captured by the first sensor during fabrication of the AM components, and (ii) generate user notifications indicating whether remedial action should be performed for any of the AM components based, at least in part, on conformance of the part-specific sensor profiles with a baseline sensor profile corresponding to (previously generated for) the AM design data.” Paragraph 0022; “AMQM methods are further provided. Embodiments of the method may be performed by an AMQM system, which includes an AM machine configured to fabricate AM components in accordance with AM design data, a first sensor configured to capture sensor readings during fabrication of the AM components, and a processor coupled to the sensor. In certain implementations, the method may include the step or process of compiling, utilizing the processor, part-specific sensor profiles from the sensor readings captured by the first sensor during fabrication of the AM components by the AM machine. Notifications are then generated, at the AMQM system, to identify any AM components fabricated utilizing the AM machine and desirably subject to remedial action, as determined based, at least in part, on conformance between the part-specific sensor profiles and a baseline sensor profile correspond to the AM design data.” Paragraph 0023)
wherein each production data category comprises multiple production data which are at least one of generated during the manufacture of a single product and generated during the manufacture of different products with the machine tool. (Godfrey: “The method may include the step or process of receiving part-specific sensor profiles, which are compiled from the sensor readings captured by a first sensor during fabrication of AM components by the AM machine.” Paragraph 0024; “The baseline sensor profile may be established by the part designer or another entity by validating a number of initially produced AM prototypes or “AM proofing parts,” which are subjected to and pass testing requirements.” Paragraph 0035; “Similarly, in embodiments wherein the comparisons between the part-specific sensor profiles and the baseline sensor profile are conducted onsite by the AMQM system, the AMQM system may be configured to automatically transmit such quality analysis reports to the part designer and/or to the remote quality monitor for further quality assuredness.” Paragraph 0036; “As generically illustrated in FIG. 1, at least one baseline sensor profile 36 is utilized to carry-out the quality comparison analysis. Part designer 14 may initially construct baseline sensor profile 36 by validating any desired number of AM proofing parts, which are produced by part designer 14 utilizing a non-illustrated AM machine, by vendor 12 utilizing AM machine 20, and/or by a different entity possessing a suitable-equipped AM machine. During production of the AM proofing parts, initial sensor profiles may be collected in the manner described below.” Paragraph 0042)
One of ordinary skill in the art would have recognized that applying the known technique of Gosch, namely, validating additively manufactured components, and the known techniques of Godfrey, namely, quality management system for additive manufacturing supply chain, with the known techniques of Kacker, namely, encryption system for secure data transmission, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Gosch to track data for additively manufactured components and the teachings of Godfrey to track and compare data for additively manufactured products with the teachings of Kacker to secure various types of data would have been recognized by those of ordinary skill in the art as resulting in an improved production tracking system (i.e., tracking and securing data for additively manufactured products of Gosch based on the teachings of particular components tracking data for additively manufactured products in Godfrey and the teachings of securing data for secure data distribution in Kacker).


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0178451 (Gosch) in view of U.S. Patent Application Publication No. 2018/0356796 (Godfrey) and further in view of U.S. Patent Application Publication No. 2018/0012311 (Small).


Claim 8:
Gosch and Godfrey do not explicitly describe decryption as described below.  However, Small teaches the decryption as described below.  
The cited prior art describes the method as claimed in claim 1, wherein decryption data that enable a decryption of protected production data embedded in the manufactured product. (Gosch: “Moreover, following successful certification, the 3D printing device 10 can apply a check code, corresponding to the certificate, to the additively manufactured component using a generative manufacturing method. The check code can, for example, be an alphanumeric string that corresponds to the last valid hash value of the certificate.” Paragraph 0049; Small: “In some embodiments, the client and server encrypt data prior to exchanging the data, using a cryptographic system as described above. In one embodiment, the client and server exchange the data using public key cryptography; for instance, the client and the server may each generate a public and private key, exchange public keys, and encrypt the data using each other's' public keys while decrypting it using each other's' private keys.” Paragraph 0070; “The signature may be verified by decrypting the encrypted mathematical representation using the corresponding public key and comparing the decrypted representation to a purported match that was not encrypted; if the signature protocol is well-designed and implemented correctly, this means the ability to create the digital signature is equivalent to possession of the private decryption key.” Paragraph 0072; “generating (306) a unique code (129) reflecting the first output; embedding (274) within the product the unique code; recording (271, 281), by a second computing device (27b), to the distributed transaction register, a second transaction (90i) reflecting the printing of the product and the first output; obtaining a second output (84i) from the distributed transaction register that is associated with the second transaction; whereby the product geometry file and the printing of the product may be verified with the unique code and the second output such that the product may be authenticated” paragraph 0004; “Unique identifying transaction identifiers 129 (such as using QR codes representing process hashes) can be encoded within or upon the printed part 135, or otherwise marked during the process steps as needed. This can be achieved in the manufacturing process or through laser marking after successful final inspection, for example.” Paragraph 0089; “The final produced part 135 as delivered 60 to the end use 29 preferably encodes a final unique transaction ID 129 upon and/or within the part 135. This transaction ID 129 is in a form such that it can be readily inspected to inform the end user 29 of the authenticity of the part 135 in addition to the compliance of such part's manufacturing history. Dependent on the manufacturing method, a hidden ID can also be imparted to further guarantee authenticity and detect counterfeits. Knowledge of this transaction ID and a query of the transparent blockchain ledger 17 enable full provenance and backward traceability of the part transactions, thereby guaranteeing provenance, authenticity, compliance to requirements, and suitability for end use.” Paragraph 0094; “For instance, a unique part identifier 129 can be generated by applying a one way cryptographic hash function to mixing algorithm 41 that accepts a number of unique part inputs, such as a manufacturer's private key 82, part material composition 115, part serial number 113, part model number 114, process hash 84, manufacturer commercial and government entity (CAGE) code 120, machine model number used to produce the part 112, and machine serial number used to produce the part 121. This unique identifier can then be implanted directly onto the 3D printed part, either natively or represented via a barcode, QR code, or some other similar marking means.” Paragraph 0123)
One of ordinary skill in the art would have recognized that applying the known technique of Gosch, namely, validating additively manufactured components, and the known techniques of Godfrey, namely, quality management system for additive manufacturing supply chain, with the known techniques of Small, namely, secure and traceable manufactured parts, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Gosch to track data for additively manufactured components and the teachings of Godfrey to track and compare data for additively manufactured products with the teachings of Small to use decryption to trace manufactured parts would have been recognized by those of ordinary skill in the art as resulting in an improved production tracking system (i.e., tracking and tracing data for additively manufactured products of Gosch based on the teachings of particular components tracking data for additively manufactured products in Godfrey and the teachings of tracing data for manufactured parts in Small).

Claim 9:
Gosch and Godfrey do not explicitly describe decryption as described below.  However, Small teaches the decryption as described below.  
The cited prior art describes the method as claimed in claim 8, wherein the decryption data are at least one of 
stored in the manufactured product and 
determined by or depending on at least one of an encoded mechanical structure of the manufactured product, a printed structure and milled barcode. (Gosch: “Moreover, following successful certification, the 3D printing device 10 can apply a check code, corresponding to the certificate, to the additively manufactured component using a generative manufacturing method. The check code can, for example, be an alphanumeric string that corresponds to the last valid hash value of the certificate.” Paragraph 0049; Small: “In some embodiments, the client and server encrypt data prior to exchanging the data, using a cryptographic system as described above. In one embodiment, the client and server exchange the data using public key cryptography; for instance, the client and the server may each generate a public and private key, exchange public keys, and encrypt the data using each other's' public keys while decrypting it using each other's' private keys.” Paragraph 0070; “The signature may be verified by decrypting the encrypted mathematical representation using the corresponding public key and comparing the decrypted representation to a purported match that was not encrypted; if the signature protocol is well-designed and implemented correctly, this means the ability to create the digital signature is equivalent to possession of the private decryption key.” Paragraph 0072; “generating (306) a unique code (129) reflecting the first output; embedding (274) within the product the unique code; recording (271, 281), by a second computing device (27b), to the distributed transaction register, a second transaction (90i) reflecting the printing of the product and the first output; obtaining a second output (84i) from the distributed transaction register that is associated with the second transaction; whereby the product geometry file and the printing of the product may be verified with the unique code and the second output such that the product may be authenticated” paragraph 0004; “Unique identifying transaction identifiers 129 (such as using QR codes representing process hashes) can be encoded within or upon the printed part 135, or otherwise marked during the process steps as needed. This can be achieved in the manufacturing process or through laser marking after successful final inspection, for example.” Paragraph 0089; “The final produced part 135 as delivered 60 to the end use 29 preferably encodes a final unique transaction ID 129 upon and/or within the part 135. This transaction ID 129 is in a form such that it can be readily inspected to inform the end user 29 of the authenticity of the part 135 in addition to the compliance of such part's manufacturing history. Dependent on the manufacturing method, a hidden ID can also be imparted to further guarantee authenticity and detect counterfeits. Knowledge of this transaction ID and a query of the transparent blockchain ledger 17 enable full provenance and backward traceability of the part transactions, thereby guaranteeing provenance, authenticity, compliance to requirements, and suitability for end use.” Paragraph 0094; “For instance, a unique part identifier 129 can be generated by applying a one way cryptographic hash function to mixing algorithm 41 that accepts a number of unique part inputs, such as a manufacturer's private key 82, part material composition 115, part serial number 113, part model number 114, process hash 84, manufacturer commercial and government entity (CAGE) code 120, machine model number used to produce the part 112, and machine serial number used to produce the part 121. This unique identifier can then be implanted directly onto the 3D printed part, either natively or represented via a barcode, QR code, or some other similar marking means.” Paragraph 0123)
Gosch, Godfrey, and Small are combinable for the same rationale as set forth above with respect to claim 8.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2018/0096175 describes blockchain enabled pack tracking.
U.S. Patent Application Publication No. 2018/0173203 describes maintaining a distributed ledger manufacturing history for additive manufacturing.
International Publication No. WO 2018/091091 storing a component parameter data set for additive manufacturing in a peer-to-peer application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116